Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 6/11/2019 and IDS filed on 6/11/2019. 
Claims 1-15 are pending.
Priority
3.	The examiner acknowledges the present application has a priority date of 12/19/2016 from a France application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




1, 2, 6, and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchiya (U.S. Pub. No. 2017/0036557).

As per claim 1, Tsuchiya discloses:
A charging device, in particular for an electric vehicle, the charging device being adapted to have its input connected to an electricity point of delivery adapted to provide a maximum electric power, the charging device being adapted to output regulated electric power for charging an electric vehicle with electrical energy, the charging device (See Figure 1, i.e. charging 15 connected to system power source 40) comprising: 
an optimization module configured to construct a charging profile associated with a charging time slot and representative of a first charging power adapted to be delivered by the charging device during said charging time slot in order to charge the electric vehicle, the charging profile being constructed at least on the basis of power consumption predictions for other equipment items connected to said point of delivery for at least a portion of said charging time slot and on the basis of the maximum electric power (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time –[prior art construct instruction to charge the vehicle based on learning algorithm is considered as the optimization module as cited above], See Para [0052]-[00743]), and a regulation module adapted to regulate the electric power that is output, the regulation module(See Para [0063], i.e. charging rate by the charger 120, See Para [0052]-[0072]]) having: 
a first mode of operation wherein it is configured to regulate the electric power that is output to match said electric power to the first charging power during at least a portion of the associated charging time slot (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time –[prior art construct instruction to charge the vehicle based on learning algorithm is considered as the optimization module as cited above, prior art charge the vehicle], See Para [0052]-[00743]), and a
 second mode of operation wherein it is configured to regulate the electric power that is output to match it to a second charging power determined at least on the basis of power consumption data for said other equipment items measured during said time slot and on the basis of the first charging power of the charging profile, the regulation module being adapted to switch between the first mode of operation and the second mode of operation (See Para [0066]-[0073], i.e. determined that there no possibility of use…house hold appliance….cancelling the charging when there is no possibility of use of the vehicle, , See Para [0052]-[0072] –[prior art from household appliance data such as power consumption of the household appliance, determined no possibility use of the vehicle, the prior art adjust the charging profile to cancelling of the charging , being the second mode based on the power consumption data … other equipment]).


As per claim 2, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses wherein the regulation module is configured to switch from the first mode of operation to the second mode of operation in response to the satisfying of at least one first condition in which at least one condition is associated with one or more time intervals in the charging time slot and is defined on the basis of power consumption predictions for the other equipment items for said time interval or intervals and on the basis of power consumption data for said other equipment items measured during the charging time slot (See Para [0066]-[0073], i.e. determined that there no possibility of use…house hold appliance….cancelling the charging when there is no possibility of use of the vehicle, , See Para [0052]-[0072]).

As per claim 6, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses wherein the optimization module is adapted to update the charging profile for at least a remaining portion of said charging time slot on the basis of at least power consumption predictions for the other equipment items connected to said point of delivery for at least part of said remaining portion of the charging time slot, determined at least from power consumption data for said other equipment items measured during the charging time slot (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time , See Para [0052]-[00743]).

As per claim 8, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses wherein the regulation module is configured to switch from the second mode of operation to the first mode of operation in order to implement the charging profile in response to at least one second condition being satisfied, of which at least one condition is associated with one or more time intervals of the charging time slot and is defined on the basis of power consumption predictions for the other equipment items for said time interval or intervals and on the basis of power consumption data for said other equipment items measured during the charging time slot (See Para [0066]-[0073], i.e. determined that there no possibility of use…house hold appliance….cancelling the charging when there is no possibility of use of the vehicle, , See Para [0052]-[0072]).

As per claim 9, Tsuchiya discloses all of the features of claim 8 as discloses above wherein Tsuchiya also discloses wherein the at least one condition of the at least one second condition is configured to be detected as satisfied in response to the fact that a quantity representative of the deviation between the power consumption prediction for the other equipment items and the consumption of said other equipment items as measured at the corresponding moments or indeed a consumption prediction for said other equipment items determined for the corresponding moments based on said power consumption data measured during the charging time slot is less than a threshold value during the associated interval or intervals (See Para [0066]-[0073], i.e. 

As per claim 10, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses wherein the charging profile is further constructed on the basis of at least one of the following: a charging behavior of an electrical energy storage device of the electric vehicle, an electrical energy requirement of the electrical energy storage device of the electric vehicle, for charging said electrical energy storage device, an electricity pricing, an electrotechnical behavior of electrical protection equipment of the point of delivery (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time, See Para [0052]-[00743]).

As per claim 11, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses wherein the second charging power is further defined as a function of at least one of the following: an electrotechnical behavior of electrical protection equipment at the point of delivery, a charging constraint of the electric vehicle, representative of at least one range of electric power output values that is excluded or of a maximum number of times that charging is stopped during charging of the electric vehicle by the charging device during the charging time slot (See Para [0066]-[0073], i.e. determined that there no possibility of use…house hold 

As per claim 12, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses wherein the charging profile is determined as an optimal solution to the problem of minimizing: the maximum value of the electric power drawn at the point of delivery by the charging device and the other equipment items for the charging time slot, the total cost of the electrical energy to be supplied by the point of delivery for the charging time slot, and an end of charging time for the electric vehicle (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time, See Para [0052]-[00743]).

As per claim 13, Tsuchiya discloses all of the features of claim 1 as discloses above wherein Tsuchiya also discloses a learning module configured to generate learning data from the operation of the charging device, at least the power consumption predictions for the other equipment items connected to said point of delivery for at least a portion of said charging time slot being constructed on the basis of said learning data (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time, See Para [0052]-[00743]).

As per claim 14, Tsuchiya discloses:
A method for charging an electric vehicle by means of a charging device whose input is connected to an electricity point of delivery adapted to provide the charging device with a maximum electric power and to output a regulated electric power for charging an electric vehicle with electrical energy (See Figure 1, i.e. charging 15 connected to system power source 40), the method comprising: 
constructing a charging profile associated with a charging time slot and representative of a first charging power adapted to be output during said charging time slot in order to charge the electric vehicle, the charging profile being constructed at least on the basis of power consumption predictions for the other equipment items connected to said point of delivery for at least a portion of said charging time slot and on the basis of the maximum electric power (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the power consumption of household appliance…charging control…calculate the charge time…instruction to charge the vehicle…calculated start time –[prior art construct instruction to charge the vehicle based on learning algorithm is considered as the optimization module as cited above], See Para [0052]-[00743]), and 
implementing a first mode of operation of the charging device (See Para [0063], i.e. charging rate by the charger 120, See Para [0052]-[0072]]), wherein the charging device outputs electric power regulated to match the first charging power during at least a portion of the associated charging time slot (See Para [0052]-[0054], i.e. learning unit….start use of the vehicle…determined based on the 
 switching from the first mode of operation to a second mode of operation wherein the charging device outputs electric power regulated to match a second charging power determined at least on the basis of power consumption data for said other equipment items measured during said time slot and on the basis of the first charging power of the charging profile (See Para [0066]-[0073], i.e. determined that there no possibility of use…house hold appliance….cancelling the charging when there is no possibility of use of the vehicle, , See Para [0052]-[0072] –[prior art from household appliance data such as power consumption of the household appliance, determined no possibility use of the vehicle, the prior art adjust the charging profile to cancelling of the charging , being the second mode based on the power consumption data … other equipment]).

As per claim 15, Tsuchiya discloses all of the features of claim 14 as discloses above wherein Tsuchiya also discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions for implementing the method according to claim 14 when executed by a processor (See Figure 1, i.e. cloud server & See Para [0052]-[0072] –[prior art operate with server and machine learning, which are computer based , therefore include the computer readable medium]).


Allowable Subject Matter
7.	Claims 3-5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 3, 4, and/or 7. Wherein claim 5 depend on claim 4.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/NHA T NGUYEN/Primary Examiner, Art Unit 2851